DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed May 6, 2022. Claims 16 and 17 have been cancelled without prejudice.  Claims 1-15 are pending and an action on the merits is as follows.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-10, the closest prior art reference, Tamatani (US 2018/0148531 A1), fails to disclose the limitations “correspondingly and respectively forming different types of single-layer photoresist layers on multiple mother glass substrates; baking the photoresist layers on the mother glass substrates at preset temperature; measuring a film thickness of each photoresist layer after a preset time interval to acquire a curve chart of the film thickness varying with baking time of the photoresist layer; and fitting and correcting the curve chart to create a lookup table.”
In regard to independent claim 11 and dependent claims 12-15, the closest prior art reference, Tamatani (US 2018/0148531 A1), fails to disclose the limitations, “forming a first substrate provided with different types of photoresist layers on a glass substrate by adopting different mask manufacture procedures; acquiring a setting order and baking time of the different types of photoresist layers; calculating a box thickness of a display panel according to the setting order and the baking time; controlling a drop-in volume of liquid crystals according to the box thickness; and aligning the first substrate with a second substrate to form the display panel.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871